Citation Nr: 0522357	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-14 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected fibromyalgia of the lumbar spine prior to April 20, 
2004, and to a rating in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to February 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which confirmed and continued the 20 percent 
rating for the veteran's service-connected low back disorder.  
She appealed, contending that a higher rating was warranted.  
By a June 2004 rating decision and concurrent Supplemental 
Statement of the Case (SSOC), the RO assigned a 40 percent 
rating, effective April 20, 2004.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  The competent medical evidence reflects that the 
veteran's service-connected low back disorder is manifest by 
low back pain and resulting functional impairment.

3.  The service-connected low back disorder is not manifest 
by intervertebral disc syndrome, nor ankylosis.

4.  Prior to April 20, 2004, even when taking into 
consideration the veteran's low back pain, the competent 
medical evidence did not show that the service-connected low 
back disorder was manifest by severe limitation of motion; 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; nor severe lumbosacral strain with listing 
of the whole spine to opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back disorder prior to April 
20, 2004, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2004); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

2.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected low back disorder as of and since 
April 20, 2004, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2004); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in February 2002, which was clearly 
before the June 2002 rating decision which is the subject of 
this appeal.  This correspondence informed the veteran of 
what information and evidence she must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the August 2002 
Statement of the Case (SOC), and the June 2004 SSOC, which 
provided her with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to her claims.  In pertinent 
part, the June 2004 SSOC included a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of her claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  On her October 2002 
Substantive Appeal, she specifically indicated that she did 
not want a Board hearing with this appeal.  Further, she has 
been accorded multiple examinations in conjunction with this 
case, the most recent being in April 2004.  The Board finds 
that these examinations are adequate for rating purposes, and 
that a new examination is not warranted based upon the facts 
of this case.  Consequently, the Board concludes that the 
duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for the 
veteran's low back disorder, then diagnosed as possible 
herniated nucleus pulposus L4-5, right, by an August 1988 
rating decision.  It was noted that the veteran had injured 
her back in January 1987 when she slipped and fell landing on 
her buttocks, and that she sustained another injury to her 
low back in November 1987 in a motor vehicle accident.  
Further, it was noted that the main symptomatology was back 
pain with radiation to the right buttocks, possibly herniated 
nucleus pulposus L4-5 on the right was suspected.  
Consequently, a Medical Board was called, and she was 
separated with severance pay.

A March 1989 CT scan of the lumbosacral spine revealed that 
there was no evidence of herniated disc at L3-4, L4-5, or L5-
S1.  In addition, there was no evidence of spinal stenosis, 
and no other significant abnormalities were seen.

X-rays taken of the lumbar spine in April 1990 showed no 
evidence of acute fracture or dislocation.  There was spina 
bifida at the S1 vertebral body.  However, there was no 
evidence of lytic or blastic lesions, and the pedicles were 
intact.

A May 1990 myelogram of the lumbar spine showed no evidence 
of disc bulge, facet hypertrophy, spinal stenosis, extradural 
defect, nor other abnormality causing deformation of the CSF 
space.  However, it was noted that there was an incidental 
note made of spina bifida occulta of S1.  Overall impressions 
were normal lumbar myelogram, and spina bifida occulta of S1.

A June 1990 nuclear magnetic resonance (NMR) evaluation of 
the lumbar spine was normal.

The impression from a July 1990 bones scan showed no 
abnormality of the lumbar spine or the pelvis.

An October 1990 VA medical statement noted the findings of 
the above April to July 1990 evaluations of the lumbar spine, 
and concluded that, after exhaustive examination, no 
objective evidence of disease of the low back had been found.  
Further, it was noted that spina bifida occulta was a common, 
insignificant congenital anomaly.

Beginning with a July 1991 rating decision, the service-
connected disability was identified as fibromyalgia of the 
lumbar spine, evaluated pursuant to Diagnostic Code 5299-
5295.  In addition, it was noted that it was previously rated 
under Diagnostic Code 5299-5293 as possible herniated nucleus 
pulposus, L4-5, right, with low back pain and sciatica 
syndrome.

The veteran initiated her current increased rating claim in 
January 2002.  Various medical records were subsequently 
added to the file which cover a period through 2004, some of 
which were of record at the time of a prior Board decision in 
May 1996, as well as a May 1997 rating decision which 
confirmed and continued the 20 percent rating.  Among other 
things, these records note complaints of low back pain on a 
variety of occasions.  These records also indicate she has 
been prescribed pain medication for low back and bilateral 
knee pain.

A February 2001 X-ray report of the lumbosacral spine noted 
that it was without significant change since a prior study 
from April 1997.  There vertebral bodies were of normal 
height and alignment.  In addition, there were a few 
Schmorl's nodes, and tiny osteophytes were present at L4 and 
L5.  Overall impression was mild degenerative changes in the 
lumbar spine, with a few Schmorl's nodes and small 
osteophytes at L4 and L5.

Records dated in July 2001 note that the veteran was seen in 
the physical therapy clinic for chronic low back pain.  She 
was found to have a preference for lumbar extension and 
distal symptoms were re-created with lumbar flexion.  
Moreover, she was found to be appropriate for physical 
therapy for strengthening exercises that focused on extension 
and pain modalities.  In addition, she was found to have a 
leg length discrepancy.

In February 2002, the veteran underwent a VA medical 
examination in conjunction with this case.  At this 
examination, the history of her low back problems were 
summarized, including the fact that she was noted as having a 
possible herniated disc while on active duty, and that due to 
negative findings in 1989 through 1991, the rating was 
changed to fibromyalgia.  Regarding her current 
symptomatology, she reported lower and upper back pain, and 
"spasms" with transiently palpable nodules at the base of 
the neck.  She reported that she used a TENS unit and moist 
heat for these symptoms.  In addition, she described problems 
with both knees, her shoulders, and right elbow.  Further, 
she reported that temperature changes aggravated her various 
pains, and that her low back pain had been treated with 
lumbar and sacroiliac nerve blocks and several epidural 
injections with transient relief.  She also reported that she 
left her home once a month for shopping, and that her current 
medications included Tylenol # 4 (with codeine) and 
carisoprodol (a muscle relaxant of questionable efficacy).  
The examiner also summarized the history of her low back 
problems, to include the in-service injuries.  It was noted 
that the veteran's principal activity was providing care for 
her 90-year-old grandmother whom she had recently arranged to 
live with her.

On examination, the veteran was found to be alert, 
cooperative, and not obviously depressed.  It was noted that 
she preferred to stand and walk with her knees flexed to 30 
degrees, but was able to fully extend the knee while 
standing.  In addition, she preferred to stand rather than 
sitting in a chair, and it was noted that she used a recliner 
at home.  Further, she limped, listing to the right.  
Additional findings were made regarding her hands, wrists, 
elbows, shoulders, knees, and cervical spine.  However, no 
objective findings appeared to have been made regarding the 
low back, to include range of motion testing.  Following 
examination of the veteran, the examiner stated that, at this 
time, fibromyalgia was a reasonable diagnosis, even though 
whether it is a consequence of her minor injuries in 1987 was 
uncertain at best.  

Records from April 2002 note, in part, that the veteran's 
musculoskeletal system was positive for pain in joints and 
muscles, joint stiffness and swelling, as well as neck and 
back pain.  Neurologic evaluation was positive for numbness 
and tingling and weakness, headaches, loss of interest and 
pleasure.

Medical records from May 2002 state, in regard to the 
veteran's low back pain, she was stable on her current 
medication.  However, subsequent records continue to note 
complaints of low back pain.

On April 20, 2004, the veteran underwent a new VA medical 
examination at which the examiner noted that the veteran's 
claims file was available for review prior to the 
examination.  The veteran reported that since her initial in-
service injury she had had "terrible pain in L4-L5," and 
when requested to be more specific she reported low back pain 
radiating down the back of her bilateral legs to her ankles 
that was constant and worse with any kind of activity.  She 
also reported that it interfered with her activities of daily 
living, and that she felt unable to do all she wanted and 
needed to do in the course of a day.  It was noted that she 
described more back pain than stiffness, although she did 
note that she had morning stiffness lasting sometimes 4 to 5 
hours.  She described her low back pain as a stabbing pain, 
and the pain down her legs as tingling.  Further, she 
reported that the quality of the pain had worsened over the 
years.  She reported that she slept poorly, that she slept in 
a recliner due to her back pain, and that she slept a total 
of 6 hours with significant sleep continuity disturbance due 
to back pain.  In addition, she described bladder problems, 
as well as other generalized joint problems.  Her current 
medications were summarized, as well as her social and family 
history.

On examination, it was noted that the veteran walked without 
any assistive devices, although she did wear bilateral braces 
on her knees.  Range of motion testing showed lumbar forward 
flexion to approximately 30 degrees, extension to 
approximately 15 degrees, lateral flexion to approximately 20 
degrees both right and left, and lateral rotation to 15 
degrees both right and left.  She did not appear to have any 
kyphosis or scoliosis.  Deep tendon reflexes were 3+ patellar 
and 2+ Achilles tendon.  She had negative straight leg 
raises.  Further, she complained of some pain over her 
greater trochanteric bursa with straight leg raises but no 
reproducible pain down her leg.  Moreover, it was noted that 
she did endorse many of the fibromyalgia tender points, 
including those over the trapezius bilaterally, 
supraspinatous bilaterally, second costochondral junctions 
bilaterally, lateral epicondyle bilaterally, greater 
trochanter bilaterally, and knee bilaterally.

Following examination of the veteran, the examiner noted that 
the case was discussed with another clinician, that the 
veteran had a history of a low back injury while in service 
with continued reports of low back pain radiating into the 
posterior aspect of both legs but without any evidence of 
disc herniation or spinal canal stenosis on recent MRI.  
Further, the examiner noted that, on examination, the 
veteran's range of motion was limited, but it was difficult 
to determine whether this was related to pain, other 
underlying pathology, or lack of effort given her 
preoccupation with the outcome of this examination.  The 
examiner also noted that recent hip and pelvis films did not 
demonstrate any ankylosis of the veteran's sacroiliac (SI) 
joints.  Based on the foregoing, the examiner stated that it 
was difficult to identify any specific etiology of her pain 
conditions, although she did endorse many of the fibromyalgia 
tender points, and opined it was more likely than not her 
pain was related to fibromyalgia.

In various statements, the veteran criticized the 
characterization of her service-connected low back disorder 
as fibromyalgia, contending that she was discharged from 
service due to a herniated nucleus pulposus.  She indicated 
that she should be provided separate ratings for both the low 
back disorder based upon her discharge diagnosis and the 
fibromyalgia.

The record reflects that service connection was denied for a 
back condition other than fibromyalgia by a November 2002 
rating decision.  In addition, this rating decision denied 
service connection for disabilities of the right elbow and 
both knees, as well as osteoporosis.  Nothing indicates the 
veteran filed a timely Notice of Disagreement to this 
decision, and, as such, it is final.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1103.

In a June 2005 statement, the veteran's representative 
contended that consideration for an increased evaluation due 
to pain had not been considered, nor has full consideration 
been afforded the veteran per the impact this disability has 
had upon her ability to work let alone her private life.  The 
representative contended that fibromyalgia was not merely a 
condition that could be properly evaluated according to a set 
group of instructions in the rating table, and that this 
disability must be evaluated from point of view of the 
veteran seeking work.  The representative also indicated that 
a new examination should be provided, it that it was 
contended opinions must be requested per the impact this 
disability has on her ability to work by a specialist used to 
working with patients with severe pain disorders.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected fibromyalgia of the lumbar 
spine is evaluated pursuant to the criteria for evaluating 
disabilities of the spine.  See 38 C.F.R. § 4.20.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion is moderate, a 20 percent rating is 
provided.  When the limitation of motion is severe, a rating 
of 40 percent is warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Moderate symptoms with 
recurring attacks are assigned a 20 percent evaluation.  
Severe symptoms, with recurring attacks and intermittent 
relief are assigned a 40 percent evaluation.  Pronounced 
symptoms, that are persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief are assigned a 60 percent evaluation.  
The maximum evaluation available under Diagnostic Code 5293 
is 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, a rating of 20 percent is provided.  When 
severe with listing of the whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, a rating of 40 percent is provided.  38 C.F.R. 
§ 4.71a.

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
an evaluation of 20 percent is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An evaluation of 40 
percent is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 100 percent requires unfavorable 
ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for her service-connected 
low back disorder prior to April 20, 2004, nor for a rating 
in excess of 40 percent thereafter, under any of the 
potentially applicable Diagnostic Codes.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

As an initial matter, the Board will address the veteran's 
contentions regarding the characterization of her service-
connected low back disorder as fibromyalgia.  The Board notes 
that she was discharged for what was considered a 
"possible" herniated nucleus pulposus, but subsequent X-ray 
and other testing reflects that no such disability was 
actually present.  Further, the February 2002 VA examiner 
noted that fibromyalgia is a reasonable diagnosis, and the 
April 2004 VA examiner noted that the veteran did endorse 
many of the fibromyalgia tender points, and opined it was 
more likely than not her pain was related to fibromyalgia.  
In any event, the record reflects that service connection was 
established for a low back disorder that originated during 
her active service, and this disability, regardless of how it 
is characterized/identified, has been evaluated pursuant to 
the schedular criteria for evaluating spine disabilities.  
Moreover, service connection was denied for a back condition 
other than fibromyalgia, and she did not appeal this 
decision.  Thus, this decision is final and the Board does 
not have jurisdiction to address this issue at this time.  
See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.200, 20.302, 
20.1103.

The Board notes that the record consistently shows that the 
service-connected low back disorder is manifested by pain and 
resulting functional impairment.  However, the competent 
medical evidence does not support a finding that the service-
connected disability was of such severity as to warrant a 
rating in excess of 20 percent prior to April 20, 2004, nor a 
rating in excess of 40 percent thereafter.

The Board finds that the competent medical evidence does not 
support a finding that the service-connected low back 
disorder is manifest by either intervertebral disc syndrome, 
nor ankylosis.

As detailed above, the March 1989 CT scan of the lumbosacral 
spine revealed that there was no evidence of herniated disc 
at L3-4, L4-5, or L5-S1; the May 1990 myelogram of the lumbar 
spine showed no evidence of disc bulge, facet hypertrophy, 
spinal stenosis, extradural defect, nor other abnormality 
causing deformation of the CSF space; the June 1990 NMR was 
normal; and the July 1990 bone scan showed no abnormality of 
the lumbar spine or the pelvis.  Moreover, even though some 
degenerative changes were noted on the February 2001 X-ray 
report, the record does not reflect the veteran was actually 
diagnosed with degenerative disc disease at that time.  In 
fact, the April 2004 VA examination noted that there was no 
evidence of disc herniation or spinal canal stenosis on 
recent MRI.  Thus, the evidence does not support a finding 
that the disability is manifest by intervertebral disc 
syndrome.

The Board also notes that there is no competent medical 
evidence that the low back has ever been diagnosed with 
ankylosis.  Further, while the record reflects she has 
painful and limited motion of the lumbar spine, the medical 
evidence does not show this spine is fixed in flexion and/or 
extension.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).  In other 
words, the record does not reflect that the spine has 
impairment analogous to immobility of the lumbosacral spine.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure).  Accordingly, the 
service-connected low back disorder may not be evaluated on 
the basis of ankylosis.

For the period prior to April 20, 2004, the Board finds that 
even when taking into consideration the veteran's low back 
pain, the competent medical evidence did not show that the 
service-connected low back disorder was manifest by severe 
limitation of motion; forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; ankylosis of the spine; 
nor severe lumbosacral strain with listing of the whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

The Board acknowledges that no range of motion findings for 
the low back appear on the February 2002 VA examination.  In 
fact, a review of the record indicates that there are no such 
results for the relevant period until the VA examination of 
April 20, 2004.  Thus, through no fault of the veteran, there 
is simply no objective medical evidence by which the Board 
could determine whether there was severe limitation of motion 
under Diagnostic Code 5292, nor that forward flexion of the 
thoracolumbar spine was limited to 30 degrees or less under 
General Rating Formula for Diseases and Injuries of the 
Spine, at least not without resorting to speculation.  An 
award of VA benefits may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.); 
see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 
11 Vet. App. 124, 127 (1998).  Consequently, a rating in 
excess of 20 percent may not be awarded on this basis.

With respect to Diagnostic Code 5295, the Board notes that 
the competent medical evidence for the period prior to April 
20, 2004, indicates that the service-connected low back 
disorder was adequately reflected by the current 20 percent 
rating as the record does not support a finding of severe 
lumbosacral strain.  There was no evidence of positive 
Goldthwait's sign.  Although the February 2002 VA examination 
noted that the veteran was listing to the right, it indicated 
that this was due to the nonservice-connected knee disorders.  
Moreover, the examiner did not specifically state that there 
was listing of the whole spine to the opposite side, nor is 
such a finding supported by the February 2001 X-rays.  
Further, as no range of motion findings appear to be of 
record for the relevant period prior to April 20, 2004, the 
Board cannot say, without resorting to speculation, that 
there was marked limitation of forward bending in a standing 
position, loss of lateral motion, and/or abnormal mobility on 
forced motion.  The finding of mild degenerative changes on 
the February 2001 X-rays does indicate that there was some 
osteoarthritic changes, but this in and of itself does not 
warrant the next higher rating of 40 percent under this Code, 
especially as the Board has already determined it cannot make 
a finding of loss of lateral motion nor abnormal mobility on 
forced motion.  In addition, the X-ray evidence does not 
state that there was narrowing or irregularity of the joint 
space.  Consequently, the veteran did not meet or nearly 
approximate the criteria for a rating in excess of 20 percent 
under Diagnostic Code 5295 for the period prior to April 20, 
2004.

In regard to the period as of and since April 20, 2004, the 
Board notes that none of the "old" criteria found in 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295, provides 
for a rating in excess of 40 percent.  In fact, the only 
basis for a rating in excess of 40 percent under either the 
"old" or "new" criteria was on the basis of either 
intervertebral disc syndrome or ankylosis.  However, for the 
reasons stated above, the Board has already determined that 
the service-connected low back disorder is not manifest by 
either condition.  Therefore, she is not entitled to a rating 
in excess of 40 percent under any of the potentially 
applicable Diagnostic Codes.

The Board further notes that even if the veteran were 
evaluated pursuant to the criteria for intervertebral disc 
syndrome and/or ankylosis, she would still not be entitled to 
a rating in excess of 20 percent for her service-connected 
low back disorder prior to April 20, 2004, nor to a rating in 
excess of 40 percent thereafter.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).  The finding of only 
mild degenerative changes on the February 2001 X-rays, and 
the April 2004 VA examiner's statement that a recent MRI 
showed no evidence of disc herniation or spinal canal 
stenosis would be against a finding of severe symptoms of 
intervertebral disc syndrome, let alone profound 
symptomatology and appropriate neurological findings at the 
site of the diseased disc.  Moreover, nothing in the record 
indicates she has had incapacitating episodes which required 
bed rest prescribed by a physician and treatment by a 
physician, and certainly not for a total duration of 4 weeks 
or more during the past 12 months.  Consequently, she would 
not be entitled to a higher rating for either period under 
either Diagnostic Code 5293 nor the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Similarly, the range of motion findings that are 
of record would be against a finding of either favorable 
and/or unfavorable ankylosis.

In making the above determination, the Board notes that the 
record clearly reflects the veteran experiences currently 
symptoms of her service-connected low back disorder, to 
include pain and resulting functional impairment.  However, 
the simple fact is that, even when taking into account her 
complaints of pain, she does not satisfy the schedular 
criteria necessary for a higher rating.  Consequently, the 
Board must finds that the veteran does not meet or nearly 
approximate the criteria for an increased rating either 
before or since April 20, 2004.  Thus, the preponderance of 
the evidence is against the claim, and it must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

With respect to the contentions of the veteran's 
representative in the June 2005 statement, the Board has 
already noted that it took into consideration the veteran's 
complaints of pain in evaluating her claim.  In addition, her 
complaints of pain were noted by both the February 2002 and 
April 2004 VA examinations.  Moreover, in adjudicating a 
claim for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey, supra; Pernorio, supra.  
Further, as already noted, the Board found the VA 
examinations were adequate for rating purposes, and that a 
new examination was not warranted.

The representative's contentions that the veteran's 
disability should evaluated 
from the perspective of her seeking work indicates that they 
are requesting an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).  However, a review of the record does not show 
that the RO considered whether the veteran was entitled to an 
extraschedular rating, and the Court has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

In the instant case, the Board finds that consideration of an 
extraschedular rating is not warranted.  Nothing indicates 
any periods of hospitalization for the service-connected 
disability during the pendency of this appeal.  Although the 
veteran has indicated she has not worked, the medical 
evidence indicates that, in addition to her service-connected 
low back disorder, she has significant impairment from her 
nonservice-connected disabilities of both shoulders, right 
elbow, and both knees.  Thus, the record indicates that the 
severity of the low back disorder is adequately reflected by 
the current schedular rating, and that this disability, in 
and of itself, does not result in marked interference with 
employment.  Moreover, no evidence has been submitted by the 
veteran which would indicate otherwise.  Consequently, the 
Board concludes that the low back disorder does not present 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.  




ORDER

Entitlement to a rating in excess of 20 percent for service-
connected fibromyalgia of the lumbar spine prior to April 20, 
2004, and to a rating in excess of 40 percent thereafter, is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


